Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 5, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145783                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 145783
                                                                   COA: 310518
                                                                   Wayne CC: 12-000948-01-FC
  CHARLES DAMON JONES,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 5, 2013
           h0529
                                                                              Clerk